Citation Nr: 1037811	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  O3-33 399	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1970 
to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2008, the Board denied a higher initial rating beyond 
30 percent for coronary artery disease (CAD).  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2008, the Court issued a 
memorandum decision affirming the Board's decision in part, 
setting it aside in part and remanding for referral to determine 
entitlement to extraschedular total disability based on 
individual unemployability.  The Court held that it would affirm 
the Board's decision as to the adequacy of the examinations 
relied upon in the decision and that it found no clear error in 
the Board's rating determination.  It further found that the 
Board provided adequate reasons and bases in support of its 
decision.  The Court remanded the issue of a TDIU for further 
adjudication. 

A review of the record shows that in November 2007, the RO denied 
a TDIU.  In July 2008, the Veteran disagreed with that 
determination.  A statement of the case was issued in May 2009 
and the Veteran perfected his appeal that same month.  The claim 
has been merged on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The record reflects that the Veteran was denied a TDIU based on 
VA examinations dated in 2007 and more recently in 2009.  The 
Board notes that the examinations conducted in 2009 indicate that 
the claims file was not reviewed.  The Court has held that VA has 
a duty to provide examinations that consider a Veteran's history.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment 
of the VA's statutory duty to assist the appellant includes 
conducting a thorough and contemporaneous medical examination, 
and providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In a November 2009, the Veteran informed VA that he had been 
awarded benefits from the Social Security Administration (SSA).  
He forwarded the award letter which was dated in November 2009.  
VA records indicate that the Veteran applied for and was denied 
Social Security Administration (SSA) disability benefits.  
Records considered in this SSA determination, may prove relevant 
to the matters at hand.  When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain those 
records before proceeding with the appeal.  See Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there has 
been a determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  As the SSA's related medical records have not 
yet been associated with the claims file, a remand is necessary 
to obtain these records.  Thus, the Board finds that the RO 
should obtain and associate with the claims file copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.   

Additionally, in August 2010, the Veteran informed the Board that 
in May 2010, the RO had increased his evaluation for his service-
connected psychiatric disorder to 50 percent effective in May 
2010.  He attached a copy of the award letter and the rating 
decision.  The original rating action and the evidence the RO 
considered in making the determination (i.e., VA examinations in 
May 2010, and June 2010 with a July 2010 addendum and VA 
treatment records dated from July 2009 to July 2010) are not in 
the file.  Because VA is on notice that there are VA records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and must be obtained and associated with the claims 
file.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following actions:


1.  Ensure VCAA that the Veteran has been 
provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and that no further 
notice is necessary, including the guidance 
from the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) in connection with his 
current appeal.  

2.  Obtain from the Social Security 
Administration (SSA) the records pertinent 
to the appellant's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, 
that fact should be documented by SSA and 
such notice entered in the claims folder.  

3.  The RO should obtain all outstanding 
pertinent records of examination and 
treatment of the Veteran, since May 2010 
as noted above.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

4.  Then, schedule the Veteran for VA 
examination(s) to evaluate his service-
connected disabilities.  The claims file 
and a copy of this remand must be made 
available to the examiner(s) for review and 
the examiner(s) must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner(s) must then elicit from the 
Veteran and record, for clinical purposes, 
a full work and educational history.  Based 
on the review of the claims file, the 
examiner must provide an opinion as to 
whether the Veteran is unable to obtain or 
maintain substantially gainful employment 
due only to his service- connected 
disabilities, consistent with his education 
and occupational experience, irrespective 
of age and any nonservice-connected 
disorders.   Complete rationale must be 
provided for all opinions given and 
conclusions drawn.  

5.  Thereafter RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report(s) of 
examination.  If the requested report(s) 
does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


